Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 6, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  156150                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  JOSHUA WADE,                                                                                          Richard H. Bernstein
           Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 156150
                                                                     COA: 330555
                                                                     Ct of Claims: 15-000129-MZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellee.
  _________________________________________/

         By order of May 22, 2019, the application for leave to appeal the June 6, 2017
  judgment of the Court of Appeals was held in abeyance pending the decision in New York
  State Rifle & Pistol Ass’n, Inc v City of New York, 590 US ___ (2020) (Docket No. 18-
  280). On order of the Court, the case having been decided on May 29, 2020, the application
  is again considered, and it is GRANTED. The parties shall address: (1) whether the two-
  part analysis applied by the Court of Appeals is consistent with District of Columbia v
  Heller, 554 U.S. 570 (2008), and McDonald v Chicago, 561 U.S. 742 (2010), cf. Rogers v
  Grewal, 140 S. Ct. 1865, 1867 (2020) (Thomas, J., dissenting); (2) if so, whether
  intermediate or strict judicial scrutiny applies in this case; and (3) whether the University
  of Michigan’s firearm policy is violative of the Second Amendment, considering among
  other factors whether this policy reflects historical or traditional firearm restrictions within
  a university setting and whether it is relevant to consider this policy in light of the
  University’s geographic breadth within the city of Ann Arbor.

       Persons or groups interested in the determination of the issues presented in this case
  may move the Court for permission to file briefs amicus curiae.

         BERNSTEIN, J., not participating.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 6, 2020
           a1103
                                                                                Clerk